Citation Nr: 0328747	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-07 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
a history of neurosarcoidosis with a controlled seizure 
disorder, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial compensable disability rating 
for a ganglion cyst of the left wrist.  

3.  Entitlement to an initial compensable disability rating 
for a history of a decreased sense of smell, effective from 
March 1, 1999 to January 30, 2001.  

4.  Entitlement to an initial increased disability rating for 
a history of a decreased sense of smell, evaluated as 
10 percent disabling, effective from January 31, 2001.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1977 
to February 1989 and from August 1990 to February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO, in pertinent 
part, granted service connection for the following 
disabilities:  a history of neurosarcoidosis with a 
controlled seizure disorder, a history of a decreased sense 
of smell, and a ganglion cyst of the left wrist.  In 
addition, the RO assigned, effective from March 1, 1999, 
10 percent, noncompensable, and noncompensable evaluations to 
these disabilities, respectively.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the initial 
ratings assigned to these service-connected disabilities.  
Thereafter, by a January 2001 rating action, the RO granted 
service connection for a cognitive disorder associated with 
neurosarcoidosis and awarded a 30 percent evaluation to this 
disability, effective from March 1, 1999.  In a March 2001 
statement as well as at a personal hearing conducted before 
the undersigned Acting Veterans Law Judge via video 
conferencing in June 2001, the veteran's representative 
raised the issue of entitlement to an initial disability 
evaluation greater than 30 percent for the service-connected 
cognitive disorder associated with neurosarcoidois.  See, 
e.g., June 2001 hearing transcript (2001 T.) at 2.  Also at 
the June 2001 personal hearing, the veteran raised the issue 
of entitlement to service connection for a psychiatric 
disorder, to include depression, on a secondary basis.  See, 
e.g., 2001 T. at 10-11.  

In November 2001, the Board remanded the issues of 
entitlement to an initial increased rating greater than 
10 percent for the neurosarcoidosis and entitlement to 
initial compensable evaluations for a decreased sense of 
smell and for a ganglion cyst of the left wrist.  The basis 
of the Board's remand of these claims to the RO was further 
evidentiary development pursuant to the Veterans Claims 
Assistance Act of 2000.  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In particular, the Board asked the 
RO to schedule the veteran for pertinent VA examinations in 
which the examiner(s) would render an opinion as to the 
extent of any relationship between any acquired psychiatric 
disorder, to include depression, and the veteran's 
service-connected disabilities.  Additionally, after 
determining that the secondary service connection claim for a 
psychiatric disorder, to include depression, was inextricably 
intertwined with the increased rating issues on appeal, the 
Board asked the RO to adjudicate this secondary service 
connection claim.  Further, the Board requested that the RO 
issue a statement of the case regarding the issue of 
entitlement to an initial increased disability rating greater 
than 30 percent for the service-connected cognitive disorder 
associated with neurosarcoidosis.  See, Manlincon v. West, 
12 Vet. App. 238 (1999).  

Following completion of this requested development, the RO, 
by a March 2003 rating action, denied the issues of 
entitlement to an initial increased disability evaluation 
greater than 10 percent for the service-connected history of 
neurosarcoidosis and entitlement to an initial compensable 
evaluation for a ganglion cyst of the left wrist.  In 
addition, the RO awarded an initial disability 10 percent for 
a history of a decreased sense of smell, effective from 
January 2001.  As such, the issues currently before the Board 
(with regard to the veteran's service-connected history of a 
decreased sense of smell) are correctly defined as listed on 
the title page of this decision.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (in which the United States Court of 
Appeals for Veterans Claims (Court) stipulates that, when an 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability rating, the entire period is to be considered to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found).  

Also by the March 2003 rating action, the RO granted 
secondary service connection for dementia and a mood 
disorder.  The RO then explained that the service-connected 
disability previously defined as a cognitive disorder 
associated with neurosarcoidosis should be recharacterized as 
a cognitive disorder, dementia, and a mood disorder 
associated with neurosarcoidosis.  The RO awarded a 
100 percent evaluation to this disability, effective from 
January 15, 2003.  


FINDINGS OF FACT

1.  By a February 1999 rating action, the RO granted service 
connection for a history of neurosarcoidosis with a 
controlled seizure disorder, a history of a decreased sense 
of smell, and a ganglion cyst of the left wrist and assigned, 
effective from March 1, 1999, 10 percent, noncompensable, and 
noncompensable evaluations to these disabilities, 
respectively.  

2.  Following receipt of notification of the February 1999 
decision, the veteran, in March 1999, submitted his notice of 
disagreement with the initial ratings assigned to his 
service-connected history of neurosarcoidosis with a 
controlled seizure disorder, history of a decreased sense of 
smell, and ganglion cyst of the left wrist.  

3.  Later in March 1999, the RO furnished the veteran and his 
representative with a statement of the case concerning these 
initial increased rating issues and, at the end of the same 
month, received from the veteran his substantive appeal.  The 
RO's receipt of the veteran's substantive appeal in March 
1999 constituted a timely perfection of the appeal of the 
claims for initial increased ratings for his 
service-connected history of neurosarcoidosis with a 
controlled seizure disorder, history of a decreased sense of 
smell, and ganglion cyst of the left wrist.  

4.  In November 2001, the Board remanded these initial rating 
claims to the RO for further evidentiary development.  

5.  By a March 2003 rating decision, the RO continued to deny 
the issues of entitlement to an initial disability rating 
greater than 10 percent for a history of neurosarcoidosis 
with a controlled seizure disorder and entitlement to an 
initial compensable rating for a ganglion cyst of the left 
wrist but awarded an initial evaluation of 10 percent for the 
service-connected history of a decreased sense of smell, 
effective from January 31, 2001.  

6.  In written correspondence dated in June 2003, and 
received approximately one week later in July 2003, the 
veteran withdraw his appeal.  


CONCLUSION OF LAW

The Board does not have jurisdiction to consider the claims 
of entitlement to an initial disability rating greater than 
10 percent for the service-connected history of 
neurosarcoidosis with a controlled seizure disorder; 
entitlement to an initial compensable disability rating for a 
ganglion cyst of the left wrist; entitlement to an initial 
compensable disability rating for a history of a decreased 
sense of smell, effective from March 1, 1999 to January 30, 
2001; and entitlement to an initial disability rating greater 
than 10 percent for a history of a decreased sense of smell, 
effective from January 31, 2001.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2002).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2002).  

As the Board has discussed in the Introduction portion of 
this decision, the RO, by a February 1999 rating action, 
granted service connection for a history of neurosarcoidosis 
with a controlled seizure disorder, a history of a decreased 
sense of smell, and a ganglion cyst of the left wrist and 
assigned, effective from March 1, 1999, 10 percent, 
noncompensable, and noncompensable evaluations to these 
disabilities, respectively.  Following receipt of 
notification of the February 1999 decision, the veteran, in 
March 1999, submitted his notice of disagreement with the 
initial ratings assigned to his service-connected history of 
neurosarcoidosis with a controlled seizure disorder, history 
of a decreased sense of smell, and ganglion cyst of the left 
wrist.  Later in March 1999, the RO furnished the veteran and 
his representative with a statement of the case concerning 
these initial increased rating issues and, at the end of the 
same month, received from the veteran his substantive appeal.  

Subsequently, in November 2001, the Board remanded these 
initial rating claims to the RO for further evidentiary 
development.  Following completion of the requested 
development, the RO, by a March 2003 rating decision, 
continued to deny the issues of entitlement to an initial 
disability rating greater than 10 percent for a history of 
neurosarcoidosis with a controlled seizure disorder and 
entitlement to an initial compensable rating for a ganglion 
cyst of the left wrist but awarded an initial evaluation of 
10 percent for the service-connected history of a decreased 
sense of smell, effective from January 31, 2001.  

Also by the March 2003 rating action, the RO granted 
secondary service connection for dementia and a mood 
disorder.  The RO then recharacterized the service-connected 
cognitive disorder associated with neurosarcoidosis as a 
cognitive disorder, dementia, and a mood disorder associated 
with neurosarcoidosis.  The RO awarded a 100 percent 
evaluation to this disability, effective from January 15, 
2003.  

In written correspondence dated in June 2003 and received 
approximately one week later in July 2003, the veteran 
withdraw his appeal.  Specifically, the veteran stated that 
he "was satisfied with the decision that the Jackson 
Mississippi Regional Office made on . . . [his] appeal.  
Please withdraw my appeal."  

Given the clear message of the June 2003 statement from the 
veteran, the Board concludes that further action with regard 
to the appeal of the initial increased rating claims for the 
service-connected history of neurosarcoidosis with a 
controlled seizure disorder, ganglion cyst of the left wrist, 
and history of a decreased sense of smell is not appropriate.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2002).  
The Board does not have jurisdiction of these initial 
increased rating claims and, as such, must dismiss the appeal 
of these issues.  See, 38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2002).  


ORDER

The appeal for entitlement to an initial disability rating 
greater than 10 percent for the service-connected history of 
neurosarcoidosis with a controlled seizure disorder is 
dismissed.  

The appeal for entitlement to an initial compensable 
disability rating for the service-connected ganglion cyst of 
the left wrist is dismissed.  

The appeal for entitlement to an initial compensable 
disability rating for the service-connected history of a 
decreased sense of smell, effective from March 1, 1999 to 
January 30, 2001, is dismissed.  

The appeal for entitlement to an initial increased disability 
rating greater than 10 percent for the service-connected 
history of a decreased sense of smell, effective from 
January 31, 2001, is dismissed.  



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



